



Exhibit 10.1


EXECUTION COPY
AMENDMENT TO EMPLOYMENT AGREEMENT
(John R. Chiminski)
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is made and entered
into effective as of August 23, 2017 (the “Amendment Effective Date”), by and
between Catalent, Inc. (f/k/a PTS Holdings, Corp., together, with its successors
and assigns, the “Company”) and John R. Chiminski (“Executive” and, together
with the Company, the “Parties”).
RECITALS
The Company and Executive entered into that certain Employment Agreement (the
“Agreement”) dated October 22, 2014 (capitalized terms used in this Amendment
but not otherwise defined shall have the meaning originally ascribed thereto in
the Agreement). The Parties now desire to amend Sections 1, 3, 4, 5, and 12 of
the Agreement in the manner reflected in this Amendment, and the Compensation
Committee of the Board of Directors of the Company has approved amending the
Agreement as reflected in this Amendment.
NOW, THEREFORE, in consideration of the premises recited above and the mutual
terms and conditions set forth below, the Parties agree as follows.
1. Term of Employment. Section 1 of the Agreement is hereby deleted and replaced
in its entirety with the following:
“Subject to the provisions of Section 7 of this Agreement, Executive shall be
employed by the Company on the terms and subject to the conditions set forth in
this Agreement for a period commencing on October 22, 2014 (the “Commencement
Date”) and ending on the third anniversary of the Amendment Effective Date (the
“Employment Term”); provided, however, that on each subsequent annual
anniversary of the Amendment Effective Date (each an “Extension Date”), the
Employment Term shall be automatically extended for an additional one-year
period, unless the Company or Executive (each, a “Party”) provides the other
Party hereto at least sixty (60) days’ prior written notice before the next
Extension Date that the Employment Term shall not be so extended.”
2. Base Salary. Section 3 of the Agreement is hereby deleted and replaced in its
entirety with the following:
“During the Employment Term as of the Amendment Effective Date, the Company
shall pay Executive an annual base salary at the annual rate of $1,025,000,
payable in regular installments in accordance with the Company’s usual payment
practices (but in all events no less frequently than semi-monthly). Executive
shall be entitled to such increases, if any, in his base salary as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual base salary may not be decreased during the Employment Term (including
for purposes of determining severance amounts under Section 7 hereof) without
his prior consent (other than a general reduction in annual base salary that
affects all members of senior management proportionately; provided, however,
that any such reduction shall not be taken into account for purposes of
determining severance amounts hereunder and any severance provided hereunder
following such reduction shall be calculated based on Executive’s annual base
salary being no less than $1,025,000). Executive’s annual base salary, as in
effect from time to time, consistent with this Section 3, is hereinafter
referred to as the “Base Salary”.”
3. Annual Bonus. Section 4 of the Agreement is hereby deleted and replaced in
its entirety with the following:





--------------------------------------------------------------------------------





“With respect to the portion of the 2018 fiscal year beginning on the Amendment
Effective Date and each subsequent full fiscal year during the Employment Term,
(each, a “Bonus Year”), subject to Executive’s continued employment with the
Company through the end of each such fiscal year (except as otherwise provided
in Section 7 or as may otherwise be provided for under the terms of the
Catalent, Inc. 2014 Omnibus Incentive Plan, as it may be amended from time to
time (together with any successor plan, the “Plan”)), Executive shall be
entitled to receive an annual cash bonus award (the “Annual Bonus”) under the
Plan with an annualized target amount equal to $1,350,000 (the “Target Bonus”),
based upon and subject to the achievement of annual performance targets
established by the Board under the Plan, taking into account the targets used to
determine bonuses for other senior executives of the Company and its
subsidiaries and in consultation with Executive, within the first three
(3) months of each Bonus Year during the Employment Term; provided, however,
that in no event shall such targets or the method of determining payouts based
on the degree to which such targets are attained, be less favorable to Executive
than those applying to other senior executives of the Company and its
subsidiaries. As the actual amount payable to Executive as an Annual Bonus will
be dependent upon the achievement of performance goals established under the
Plan and referred to herein, Executive’s actual Annual Bonus may be less than,
greater than or equal to the Target Bonus. Unless otherwise mutually agreed to
by Executive and the Company on such terms as may be agreed to by the Board, the
Annual Bonus, if any, shall be paid to Executive in cash in accordance with the
terms and conditions of the Plan.”
4. Employee Benefits; Perquisites; Equity-Based Awards. Sections 5(d) and (e) of
the Agreement are hereby deleted and replaced in their entirety with the
following:
“d. As of the Amendment Effective Date or as soon as practicable thereafter, in
accordance with and pursuant to the terms of the Plan, the Company shall grant
Executive equity-based awards under the Plan with a grant date value equal to
$2,025,000, with such awards being granted in the form of stock options,
restricted stock units and performance share units, allocated in the same
percentages, determined in the same manner and subject to the same terms and
conditions, in each case, as equity-based awards have been allocated under the
Plan to other senior executives of the Company and its subsidiaries; provided,
however, that at its discretion the Company may issue restricted stock and
performance shares in lieu of restricted stock units and performance share
units, respectively.
e. Subsequent to the 2018 fiscal year, and subject to Executive’s continued
employment through the applicable date of grant, the Company shall grant
Executive equity-based awards under the Plan on an annual basis with a grant
date value of at least $5,625,000, with such awards being granted in the form of
stock options, restricted stock units and performance share units, allocated in
the same percentages, determined in the same manner, and subject to the same
terms and conditions, in each case, as equity-based awards have been allocated
under the Plan to other senior executives of the Company and its subsidiaries;
provided, however, that at its discretion the Company may issue restricted stock
and performance shares in lieu of restricted stock units and performance share
units, respectively.”
5. Legal Fees. Section 12(b) of the Agreement is hereby deleted and replaced in
its entirety with the following:
“Within thirty (30) days following the Amendment Effective Date, Executive shall
be entitled to be reimbursed by the Company for the reasonable legal fees and
expenses incurred in connection with negotiating and documenting this Amendment,
subject to (x) receiving customary back-up documentation regarding such fees and
expenses and (y) an aggregate cap of $20,000.”
6. Ratification. All terms and conditions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the Amendment Effective Date, all references to the term
“Agreement” in this Amendment or the original Agreement shall include the terms
contained in this Amendment.
7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
 







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the day and year first above written.
     
 
 
 
 
 
CATALENT, INC.
  
 
  
JOHN R. CHIMINSKI
 
 
 
/s/ Steven Fasman
 
 
 
/s/ John R. Chiminski
 
 
 
By: Steven Fasman
  
 
  
 
Title: Senior Vice President, General Counsel and Secretary
  
 
  
 








